EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kurt Brillhart on 2/23/2022.

The application has been amended as follows: 

Amend claim 10 to include the subject matter of claim 17:

“…communication with the primary catalyst bed[[.]];

wherein the primary catalyst bed is configured to produce an initial
hydrocarbon product at a second elevated temperature, wherein the second elevated temperature
is greater than the mean temperature, and further comprising a fluid transfer device configured to
direct at least a portion of the initial hydrocarbon product into contact with at least a portion of
the secondary catalyst bed.

Cancel claim 17.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance
Penich fails to suggest system comprising a first stream comprising an alcohol, a second stream comprising water, and controlled mixing of the two streams. Penick shows that the only stream that is taught as added to the raw material stream is composed of light hydrocarbons, which does not correspond to the water-containing stream of the claim. Penick failed to identify teaching or suggestion of splitting of the alcohol feed stream prior to introduction to the catalyst bed in this manner, or use of heat exchange between the catalyst bed and a portion of the alcohol feed stream to control temperature of the catalyst bed. The only apparent mechanism for temperature control of the catalyst bed in Penick appears to be slowing the exothermic reaction by the addition of reaction products (in the form of light hydrocarbons) to the alcohol feed stream in order to shift the reaction mechanism to the left (i.e., endothermic direction). This neither teaches nor suggests the solution provided in the claim.
Thus the prior art does not teach or fairly suggest a system for controlling temperature in a catalyst bed comprising: a catalyst bed configured to process alcohol to a fuel hydrocarbon mixture, wherein the catalyst bed is in fluidic communication with a first flow path comprising the alcohol; a second flow path comprising water, wherein the second flow path is in fluidic communication with the first flow path, thereby producing a third path comprising alcohol and water, wherein the third flow path is directed to the catalyst bed; and a control system configured to modulate the first flow path or the second flow path to modulate water content of the third path in order to maintain temperature of the catalyst bed within a desired temperature range.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/           Primary Examiner, Art Unit 1772